Citation Nr: 1607132	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-03 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, specifically calcified pleural plaques.

2.  Entitlement to service connection for a disability manifested by leg cramps, to include arthritis, arteriosclerosis and/or post-polio syndrome.

3.  Entitlement to service connection for a disability manifested by back pain, to include arthritis, arteriosclerosis and/or post-polio syndrome.


REPRESENTATION

Appellant represented by:	John A. Berry, Attorney-at-Law




WITNESSES AT HEARING ON APPEAL

Appellant and his Wife



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2009, the Veteran testified at a personal hearing before a Decision Review Officer.  He and his spouse testified at a video-conference hearing before the undersigned Veterans Law Judge in May 2011.  Transcripts of these hearings are associated with the electronic claims file.

In December 2014, the Board denied the claims.  Thereafter, the Secretary of VA and the Veteran's representative filed a Joint Motion for Remand (JMR) with the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Order, the Court vacated the Board's decision and remanded the claim to the Board for further development.  As explained below, the Board has recharacterized the issues on the title page so as to specifically address the arguments made in the JMR. The Board will remand the claims to the RO pursuant to the Court's Order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To schedule the Veteran for VA examinations.

Initially, the issues considered by the Board and the RO included entitlement to service connection for a pulmonary disorder, to include as due to asbestos exposure, and entitlement to service connection for post-polio syndrome.

As part of his claim in April 2008, the Veteran indicated that during service he rotated tires and changed brakes while stationed at Fort Carson, Colorado before deployment to Vietnam.  He contends that he was exposed to asbestos fibers on the brakes which led to his current pulmonary problems.  In regard to post-polio syndrome, the Veteran has consistently contended that leg cramps and back pain that he experienced prior to service were symptoms of post-polio syndrome and that the syndrome was aggravated during active duty service.

In May 2012, the Board remanded the claim for a VA examination to determine the etiology of any pulmonary disorders diagnosed since the filing of the Veteran's claim in April 2008.  At his July 2012 VA examination, a diagnosis of chronic obstructive pulmonary disease (COPD) was recognized.  Although the examiner stated its onset was in the 1990s, the medical records in the claims file appear to indicate a formal diagnosis in 2006.  No other pulmonary disorders were diagnosed or discussed.  In coming to the conclusion that the pulmonary condition was less likely than not incurred in or caused by exposure to asbestos, the examiner considered the claims file.  He focused on the studies and opinions in the record from a pulmonologist that the Veteran had obstructive lung disease and not restrictive lung disease as seen with asbestos exposure.  The pulmonologist also stated that the CT scan of the chest did not show findings of asbestos exposure.  In addition, multiple chest X-rays showed findings of infections (atelectasis) with no pleural disease described.

In a January 2014 remand, the Board noted that the examiner did not discuss or acknowledge the presence of pleural plaques on the left hemidiaphragm as evidenced by VA treatment records and treatment records from the Hastings Indian Hospital.  The Board found that a clarifying opinion was necessary since pleural plaques were recognized as being related to asbestos exposure and represented the center of the Veteran's claim.

In March 2014, an examiner indicated a review of the medical literature regarding COPD which the examiner concluded was more likely than not causing the Veteran's pulmonary symptoms, to include coughing, shortness of breath and recurrent infections.  As to the pleural plaques, the examiner stated that it "is not specific for asbestos exposure and insignificant in the presence of the Veteran's chronic obstructive pulmonary disease as per the documentation by multiple examiners."  The examiner provided the rationale that "asbestos exposure is a moot point in that there is not evidence of any respiratory pathology that is related to asbestos exposure" and that the left calcified pleural plaque was less than likely responsible for his current pulmonary disorder that was causing the abnormality of pulmonary functions.  The examiner acknowledged the statements of the Veteran and his family members that he returned from service coughing.  The examiner concluded that it was less than likely that COPD had any presence on return from Vietnam in the 1960s and one could only speculate about any coughing that occurred when the Veteran first returned from Vietnam; she reiterated that the COPD the Veteran "has now is unrelated to any asbestos exposure or any event in service."

As to the claim for service connection for post-polio syndrome, the March 2014 examiner indicated that based on her knowledge of post-polio syndrome; there was "no residual of polio at the time of military service, and more likely than not for many years after the initial infection, as is typical of post-polio syndrome."  Despite not being clear as to whether the Veteran's pre-existing symptoms were manifestations of post-polio syndrome, the examiner did consider whether in the event post-polio syndrome did, in fact, pre-exist service whether it was permanently aggravated beyond its natural progression by service.  The examiner found this was less than likely based on evidence indicating normal gait and normal muscle strength with relatively normal exam of the nerves in July 2012.  The examiner also pointed out that treatment records from VHA facilities and the Hastings Indian Hospital "also clearly establish that the Veteran has significant degenerative arthritis of the lower extremities, including the lumbar spine, hips and lower extremities."  The examiner also identified arteriosclerosis in the peripheral arteries based on the evidence of record which "is likely an etiology for weakness, cramping or pain the lower extremities as well."  The examiner determined that any muscle cramping, weakness and other lower extremities complaints now are "more likely than not associated with these comorbidities and not related to any post-polio syndrome."

In the December 2014 denial, the Board determined that the preponderance of the evidence was against a finding that the Veteran's currently diagnosed pulmonary disorder, specifically COPD, was related to active service or events therein, to include asbestos exposure.  In addition, the Board determined the Veteran did not have an asbestos related illness and that the competent evidence of record failed to establish that the leg cramps and back pain that clearly and unmistakably existed prior to entrance into military service were manifestations of post-polio syndrome or that similar symptoms now experienced by the Veteran were attributable to post-polio syndrome.  The Board concluded that the record lacked the necessary competent nexus between the Veteran's pre-existing symptomatology and the claimed current disability for which the Veteran sought service connection.

In the JMR, the parties agreed that the Board erred "insofar as it relied upon a medical opinion that failed to substantially comply with the January 2014 Board remand directives that instructed an examiner to opine as to whether the calcified pleural plaques were etiologically related to service" not just whether they were related to asbestos exposure.  In addition, the parties agreed that remand was warranted for consideration of whether the symptoms of leg cramps and low back pain, which the March 2014 VA examiner opined were related to diagnosed arthritis and arteriosclerosis, were potential theories of service connection.

In a December 2015 statement, the Veteran's representative argued that an opinion was needed as to whether calcified pleural plaques had onset during service or were causally or etiologically related to service.  Pursuant to the JMR and Court Order, the Board has recharacterized the issues as shown on the title page and the Board will remand the claim for an examination to determine whether the Veteran currently has calcified pleural plaques and whether they at least as likely as not had onset in service or are casually or etiologically related thereto.

As to the claim for service connection for post-polio syndrome, the Veteran's representative pointed out that the March 2014 VA examiner determined that the veteran's condition, specifically leg cramps and back pain, was not related to post-polio syndrome but instead related to diagnosed arthritis and arteriosclerosis, the nature and etiology of which the examiner failed to discuss.  See December 2015 Representative Statement.  Pursuant to the JMR and Court Order, the Board has recharacterized the issues as shown on the title page and will remand the claims for examinations to determine whether the Veteran has a current disability or disabilities manifested by leg cramps and/or back pain that are etiologically related to service. 

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA examination with an appropriate specialist to determine whether he has calcified pleural plaques and, if so, whether or not it is at least as likely as not that they are causally or etiology related to his military service.

The examiner is requested to review all pertinent records, to include the Joint Motion for Remand filed with the United States Courts of Appeals for Veterans Claims in September 2015 and the statement submitted by the Veteran's Representative in December 2015.  A notation to the effect that a review of the record took place should be included in the report.

After review of all lay and medical evidence of record, the examiner should state an opinion as to the following:

(a)  Does the Veteran currently have calcified pleural plaques?

(b)  If the Veteran has calcified pleural plaques, is it at least as likely as not (i.e. a 50 percent or greater probability) that the calcified pleural plaques had onset during service or are causally or etiologically a result of service.

The Board notes that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts specific to this Veteran's claim would be helpful to the Board.

2.  Schedule the Veteran for a VA examination with an appropriate specialist to determine whether it is at least as likely as not that he has a current disability manifested by leg cramps that is causally or etiologically related to service.

The examiner is requested to review all pertinent records, to include the Joint Motion for Remand filed with the United States Courts of Appeals for Veterans Claims in September 2015 and the statement submitted by the Veteran's Representative in December 2015.  A notation to the effect that a review of the record took place should be included in the report.

After review of all lay and medical evidence of record, the examiner should state an opinion as to the following:

(a) Is it undebatable that a currently diagnosed disability manifested by leg cramps pre-existed the Veteran's entrance onto active duty in November 1966?  Leg cramps are noted on the Report of Medical History accompanying the Veteran's September 1966 enlistment examination and the Veteran has not argued that leg cramps had onset in service.

(b) If the answer to (a) above is yes, is it undebatable that the Veteran's current disability or disabilities manifested by leg cramps, to include arthritis, arteriosclerosis or post-polio syndrome if appropriate, was or were not aggravated during his period of active duty from November 1966 to October 1968?  In other words, is it undebatable that there was no permanent worsening in severity during service?

(c) If the answer to (a) above is no, is it at least as likely as not that any currently diagnosed disability manifested by leg cramps, to include arthritis, arteriosclerosis or post-polio syndrome if appropriate, originated during the Veteran's period of service from November 1966 to October 1968 or is otherwise related thereto?

The Board notes that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts specific to this Veteran's claim would be helpful to the Board.

3.  Schedule the Veteran for a VA examination with an appropriate specialist to determine whether it is at least as likely as not that he has a current disability manifested by back pain that is causally or etiologically related to service.

The examiner is requested to review all pertinent records, to include the Joint Motion for Remand filed with the United States Courts of Appeals for Veterans Claims in September 2015 and the statement submitted by the Veteran's Representative in December 2015.  A notation to the effect that a review of the record took place should be included in the report.

After review of all lay and medical evidence of record, the examiner should state an opinion as to the following:

(a) Is it undebatable that a currently diagnosed disability manifested by back pain pre-existed the Veteran's entrance onto active duty in November 1966? Back pain is noted on the Report of Medical History accompanying the Veteran's September 1966 enlistment examination and the Veteran has not argued that back pain had onset in service.

(b) If the answer to (a) above is yes, is it undebatable that the Veteran's current disability or disabilities manifested by back pain, to include arthritis, arteriosclerosis or post-polio syndrome if appropriate, was or were not aggravated during his period of active duty from November 1966 to October 1968?  In other words, is it undebatable that there was no permanent worsening in severity during service?

(c) If the answer to (a) above is no, is it at least as likely as not that any currently diagnosed disability manifested by back pain, to include arthritis, arteriosclerosis or post-polio syndrome if appropriate, originated during the Veteran's period of service from November 1966 to October 1968 or is otherwise related thereto?

The Board notes that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts specific to this Veteran's claim would be helpful to the Board.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




